Title: From Thomas Jefferson to Charles Pinckney, 6 March 1801
From: Jefferson, Thomas
To: Pinckney, Charles



Dear Sir
Washington Mar. 6. 1801.

Your favor of yesterday is just now put into my hands. it is so far from being improper to recieve the communications you had in contemplation as to arrangements in your state, that I have been in the constant expectation you would find time to do me the favor of calling & making them, when we could in conversation explain them  better than by writing, and I should with frankness & thankfulness enter into the explanations. the most valuable source of information we have is that of the members of the legislature, & it is one to which I have resorted & shall resort with great freedom. I expect mr Madison daily, and shall with pleasure join in conferences with yourself & him. but this ought not to prevent previous conversations between us. if you can be contented with a bad tavern dinner, I should be happy if you would come and dine with our mess tomorrow, if convenient to you, or the next day, and if you could come a half an hour before dinner, I would be alone that we might have some conversation; say at half after two. or if this should not suit you any other time would be acceptable to me, but that I might be absent or engaged. accept assurances of sincere esteem & respect from Dear Sir
Your friend & servt

Th: Jefferson

